DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated April 15th, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation “nanmeters” in line 2 should read “nanometers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 2, 6, 7, 14-16, and 20, these claims recite the limitation “blood-red colors” which is unclear and renders the claims indefinite. Specifically, it is unclear exactly what wavelengths correspond to “blood-red” as the specification does not give a definite range, and neither do the claims. Accordingly, for the purpose of examining the claims currently pending, any limitation that references “blood-red colors” will be interpreted to mean “colors”. 
Regarding claim 2 and 16, the limitation “a predominantly red transmittance region, a green transmittance region that is significantly less than the red transmittance region, and a blue-green transmittance region that is less than the red transmittance region but more than the green transmittance region” is unclear and renders the claim indefinite. Specifically, it is unclear what “significantly less than the red transmittance region” and “less than the red transmittance region but more than the green transmittance region” mean here. Is the more/less tied to number of wavelengths in the region? Transmittance in the region? Some other optical property? Further, it is not clear what the wavelengths of these regions correspond to. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “three transmittance regions”. 
Regarding claims 6 and 15, the limitation “attenuate all colors that are not blood-red colors” is unclear and renders the claims indefinite. Specifically, as explained in the rejection of 
Regarding claim 7 and 15, the limitation “significantly attenuate red colors that have wavelengths below those of blood-red colors” is unclear and renders the claims indefinite. Specifically, as explained in the rejection of claim 1 above, it is not clear what wavelengths are “blood-red colors” and which are not. Further, “significantly” is a relative term and makes the claim unclear as to how attenuated colors have to be. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “attenuate some wavelengths of light”.
Regarding claim 8, the limitation “progressively attenuate other specific non red colors with emphasis put on the relative attenuations across the progression” is unclear and renders the claim indefinite. Specifically, it is unclear what “with emphasis put on the relative attenuations” means here structurally. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “attenuate colors”. 
Regarding claim 9, the limitation “transition from maximum attenuation to minimum attenuation at a transition wavelength” is unclear and renders the claim indefinite. Specifically, it is unclear how a single wavelength can transition from maximum to minimum attenuation, because each wavelength has a specific attenuation, not a range of them. Accordingly it would seem that the transition from max attenuation to min attenuation would happen between two wavelengths, i.e. a max attenuation wavelength and a min attenuation wavelength. For the purpose of examining the claims currently pending, this limitation will be interpreted to mean “transition from a maximum attenuation to a minimum attenuation”.
Regarding claim 10, the limitation “transition wavelength” is unclear for the reasons set forth in the rejection of claim 9 above and will be interpreted to mean “a wavelength between the maximum and minimum attenuation wavelengths”. 
Regarding claim 15, the limitation “progressively attenuate other non red colors with emphasis put on the relative attenuations across the progression” is unclear and renders the claim indefinite. Specifically, it is unclear what “with emphasis put on the relative attenuations” means here structurally. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “attenuate colors”. 
Regarding claims 3-5, 11-13, and 17-19, these limitations depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerns Jr. et al. (US 6,250,759 B1).
Regarding claim 1, Kerns teaches eyewear for hunting, comprising:
a lens (See, e.g., eyeglass lens in Figs. 1-3); and
a filter incorporated into the lens configured for transmitting blood-red colors (See, e.g., column 4 lines 31-60 which explain this and note that in light of the 112 rejection above this limitation is met because colors are transmitted).
Regarding claim 2, Kerns teaches the device set forth above and further teaches wherein the blood-red colors comprise a predominately red transmittance region, a green transmittance region that is significantly less than the red transmittance region, and a blue-green transmittance region that is less than the red transmittance region but more than the green transmittance region (Note that this limitation is met in light of the 112 rejection above because as shown in Figs. 5 and 7 there are at least three transmittance regions).
Regarding claim 3, Kerns teaches the device set forth above and further teaches wherein the filter is configured to transmit the predominately red transmittance region, the green transmittance region, and the blue-green transmittance region (Note that in light of the 112 rejection and prior art rejection of claim 2 above this limitation is met because at least three transmittance regions are transmitted through the lens).
Regarding claim 4, Kerns teaches the device set forth above and further teaches wherein narrow-band absorbers are located between the red transmittance region and the green transmittance region and between the green transmittance region and the blue-green transmittance region (Note that in light of the 112 and prior art rejections of claim 2, to meet this limitation there just needs to be two regions where the transmittance dips, as shown in Fig. 5 around approximately 550nm and 675nm, because the effect of the filter as a whole includes three transmittance regions with absorption regions between them). 
Regarding claim 5, Kerns teaches the device set forth above and further teaches wherein the filter is configured to operate with the photoic response of the eye (Note that this device is for normal outdoor use while hunting, which necessarily involves the photoic response of the eye during daytime). 
Regarding claim 6, Kerns teaches the device set forth above and further teaches wherein the filter is configured to attenuate all colors that are not blood-red colors (Note that in light of the 112 rejection above this limitation is met because some colors are attenuated as shown in Fig. 5). 
Regarding claim 7, Kerns teaches the device set forth above and further teaches wherein the filter is configured to significantly attenuate red colors that have wavelengths below those of blood-red colors (Note that in light of the 112 rejection above this limitation is met because some colors are attenuated as shown in Fig. 5).
Regarding claim 8, Kerns teaches the device set forth above and further teaches wherein the filter is configured to progressively attenuate other specific non red colors with emphasis put on the relative attenuation across the progression (Note that in light of the 112 rejection above this limitation is met because some colors are attenuated as shown in Fig. 5).
Regarding claim 9, Kerns teaches the device set forth above and further teaches wherein the filter is configured to transition from a maximum attenuation to minimum attenuation at a transition wavelength (See, e.g., Fig. 5 and note that this limitation is met in light of the 112 rejection above because there is a maximum attenuation that transitions into a minimum attenuation).
Regarding claim 10, Kerns teaches the device set forth above and further teaches wherein the transition wavelength is in the range of about 580 nanmeters (nm) to 620 nm (See, e.g., Fig. 5 and note that this limitation is met in light of the 112 rejection above because a number of wavelengths are in this range between the max and min attenuation wavelengths).
Regarding claim 11, Kerns teaches the device set forth above and further teaches wherein the filter is comprised of a pigment or dye incorporated into the material of the lens (See, e.g., column 3 lines 27-31 which explain this). 
Regarding claim 12, Kerns teaches the device set forth above and further teaches wherein the filter is a coating of a film applied to the lens (See, e.g., column 3 lines 27-31 which explain this). 
Regarding claim 14, Kerns teaches the device set forth above and further teaches wherein the blood-red colors are at or above 580 nanometers (Note that this limitation is met in light of the 112 rejection above because colors above 580nm are transmitted). 
Regarding claim 15, Kerns teaches eyewear for hunting, comprising: 
a lens (See, e.g., lens 10 in Figs. 1-3);
a filter applied to the lens configured to attenuate all colors that are not blood-red colors (See, e.g., column 4 lines 31-60 which explain this and note that in light of the 112 rejection above this limitation is met because some wavelengths are attenuated as shown in Fig. 5), significantly attenuate red colors that have wavelengths below those of blood-red colors (Note that in light of the 112 rejection above this limitation is met because some colors are attenuated as shown in Fig. 5), and progressively attenuate other non red colors with emphasis put on the relative attenuation across the progression (Note that in light of the 112 rejection above this limitation is met because some colors are attenuated as shown in Fig. 5) so that a hunter can follow a blood trail during daylight (See, e.g., column 4 lines 50-60 which explain this). 
Regarding claim 16, Kerns teaches the device set forth above and further teaches wherein the blood-red colors comprise a predominately red transmittance region, a green transmittance region that is significantly less than the red transmittance region, and a blue-green transmittance region that is less than the red transmittance region but more than the green transmittance region (Note that this limitation is met in light of the 112 rejection above because as shown in Figs. 5 and 7 there are at least three transmittance regions).
Regarding claim 17, Kerns teaches the device set forth above and further teaches wherein the filter is comprised of a pigment or dye incorporated into the material of the lens (See, e.g., column 3 lines 27-31 which explain this). 
Regarding claim 18, Kerns teaches the device set forth above and further teaches wherein the filter is a coating of a film applied to the lens (See, e.g., column 3 lines 27-31 which explain this). 
Regarding claim 20, Kerns teaches the device set forth above and further teaches wherein the blood-red colors are at or above 580 nanometers (Note that this limitation is met in light of the 112 rejection above because colors above 580nm are transmitted). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerns Jr. et al. (US 6,250,759 B1) in view of Hose (US 9,410,879 B1).
Regarding claims 13 and 19, Kerns teaches the device set forth above but lacks an explicit disclosure wherein the filter is comprised of rare earth minerals.
However, in an analogous optical filter field of endeavor Hose teaches an optical filter made of rare earth metals (See, e.g., column 9 line 66 to column 10 line 8 which explain this). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the filter of Kerns to be a filter of the kind taught by Hose, for the purpose of decreasing the attenuation of the color red (See, e.g., column 10 lines 5-10 which explain this advantage of the filter). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872